DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	A restriction requirement was mailed on 6 July 2021.  Applicant responded on 14 September 2021 electing Group I, claims 1-9 and 12 with traversal.
The Requirement is reconsidered and withdrawn.
Claims 1-18 as filed on 17 September 2021 are examined herein.

On 4 May 2018, Kock et al., WO2018/060474 published.  This publication teaches a large number of WOLF proteins and coding sequences.  The corresponding US Patent Publication appears to be US 2019/0241905 A1, published 8 August 2019.  The closest match in Kock et al.’s publication is seen in the alignment below, is SEQ ID NO:135.
US-16-361-564-135
; Sequence 135, Application US/16361564
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX24/KK/467p
;  CURRENT APPLICATION NUMBER: US/16/361,564
;  CURRENT FILING DATE: 2019-03-22
;  PRIOR APPLICATION NUMBER: EPPCT/EP2017/074863
;  PRIOR FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: PCT/EP2016/001621
;  PRIOR FILING DATE: 2016-09-30
;  NUMBER OF SEQ ID NOS: 170
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 135
;  LENGTH: 474
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
US-16-361-564-135

  Query Match             91.4%;  Score 2264.5;  DB 106;  Length 474;
  Best Local Similarity   92.9%;  
  Matches  443;  Conservative    7;  Mismatches   24;  Indels    3;  Gaps    1;

Qy          1 KWMCLRMLDLSNSDVKSLPNSIGKLLHLRYLNLSNNRNLKILPDAITRLHNLQTLLLEDC 60
              ||||||||||| ||||:|||||||||||||||||:|||||||||||||||||||||||||
Db          1 KWMCLRMLDLSWSDVKNLPNSIGKLLHLRYLNLSDNRNLKILPDAITRLHNLQTLLLEDC 60

Qy         61 RSLKELPKDFCKLVKLRHLDLRFCSDLIGMPLGMDRLTSLRVLPFFVVGRKEQSVDDELK 120
              |||||||||||||||||||||  | |||||| |||:|||||:||  ||||||||||||||
Db         61 RSLKELPKDFCKLVKLRHLDLWGCDDLIGMPFGMDKLTSLRILPNIVVGRKEQSVDDELK 120

Qy        121 ALKGLTEIKGSIRIRIHSKYRIVEGMNDTGGAGYLKSMKHLTRVIIRFDDKEGGCVNPEA 180
              |||||||||| | |:|   ||||||||||||||||||||||  : | ||   ||||||||
Db        121 ALKGLTEIKGDIDIKICENYRIVEGMNDTGGAGYLKSMKHLREIGITFD---GGCVNPEA 177

Qy        181 VLATLEPPSNIKSLSIDNYDGTTIPVWGRAEINWAISLSHLVDIQLWCCSNLQEMPVLSK 240
              |||||||||||||||||||||||||||||||||||||||||||| |  | ||||||||||
Db        178 VLATLEPPSNIKSLSIDNYDGTTIPVWGRAEINWAISLSHLVDITLEDCYNLQEMPVLSK 237

Qy        241 LPHLKSLYLFKFCKLEYMESRSSSSSSDTEAATPELPTFFPSLEKLTLWYLEKLKGFGNR 300
              |||||||||||||||||||||||||||||||||||||||||||||| ||||||||| |||
Db        238 LPHLKSLYLFKFCKLEYMESRSSSSSSDTEAATPELPTFFPSLEKLRLWYLEKLKGLGNR 297

Qy        301 RPSSFPRLSKLEIWECPDLTWFPPCPSLKTLKLEKNNEALQIIVKITTTRGKEEKEEDKN 360
              |||||||||:||||||||||||||||||||||||||||||||||||||||||||||||||
Db        298 RPSSFPRLSELEIWECPDLTWFPPCPSLKTLKLEKNNEALQIIVKITTTRGKEEKEEDKN 357

Qy        361 AGVGNSQDDDNVKLRKVEIDNVSYLKSLPTNCLTHLKITGIDYREGEIESDSVEEEIELE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        358 AGVGNSQDDDNVKLRKVEIDNVSYLKSLPTNCLTHLKITGIDYREGEIESDSVEEEIELE 417

Qy        421 VGEAFQKCASSLRSLIIIGNHGINKVMRLSGRTGLEHFTLLDSLKLSNIEDQEDEGE 477
              ||||||||||||||||||||||||||||||||||||||||||||| | |||||||||
Db        418 VGEAFQKCASSLRSLIIIGNHGINKVMRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE 474

This application has been transferred to the docket of Russell Boggs.

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claims 17 and 18 use the term "optionally."  Because the limitation following the word "optionally" is only an optional part of the claimed invention, the limitation following the word fails to impart patentable weight to the claimed invention. Therefore, claims 17-18 are interpreted herein as if the limitation following the "optionally" was absent.

Claim Objections
3.	Claims 10 and 17-18  are objected to because of the following informalities.

Applicant is advised that should claim 10 be found allowable, claims 10 and 17-18 will be objected to under 37 CFR § 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).  
Claim 10 is drawn to using the claimed allele in a cross of spinach plants.  That is also the subject matter of claim 17 before the optional steps.  The objection with regard to claim 17 would be withdrawn if the optional steps were not optional.  Claim 18 is similar to claim 18 and is additionally rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1and 18 recite the limitation “alpha-WOLF 25”.  The meaning of “alpha-WOLF 25” is uncertain and creates ambiguity in the claims and thus renders the claims indefinite.  
The term in question lacks a general art-accepted meaning and Applicant does not explicitly define the term in the specification.  For example, on page 8 of the specification, Applicant discusses “WOLF-25” but only references SEQ ID NO:10, SEQ ID NO:11 and requires a certain amount of sequence identity to the sequence of the LRR domain, SEQ ID NO:5.  Opposed to that, the overall length of the protein is 1,161 amino acids.  Additionally, Kock et al. teaches that one of the motifs on page 8 is in common of all WOLF proteins and the other motif is in common with all alpha-type WOLF alleles.  (Kock et al., abstract).  Furthermore, the definition in the specification requires identity to SEQ ID NO:5 but claim 1 only requires similarity.  Therefore it appears some of the “alpha-WOLF 25 proteins encoded by the allele being claimed in claim 1 fall outside the scope of the discussion in the specification.
A similar analysis can be applied to claim 18.
Additionally, , the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent.  Thus, one's ability to determine the metes and bounds of the claim would be impaired.  See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  

Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 is drawn to an allele referred to as alpha-WOLF 25 which encodes a protein that is described by a KWMCLR motif, a MAEIGYSVC motif and requires the presence of a LRR domain with at least at least 92% sequence “similarity” to SEQ ID:5.  Claim 2 recites properties conferred by expression of the protein.
Dependent claims 3-7 are drawn to the allele in a plant.  
Dependent claim 8 is drawn to a propagation material.  Dependent claim 9 is drawn to a cell.
Claims 10 and 17-18 are drawn to a method where the allele is used in a cross.  Dependent claim 11 requires an inbred line.
Dependent claim 13 requires sequencing.  Dependent claims 14-16 require, inter alia, PCR.  Claims 17-18 are method claims that are similar in scope to claim 10.
Applicant describes there are 17 races of Pfs.  Spec. p. 2.  The last was assigned the number 17 in 2021.  Id., p. 3.  Applicant identified and sequenced a new allele.  Id., pp. 4-5.  Applicant describes the chromosomal location.  Id., p. 5.  Applicant deposited seeds of a plant with the alpha-WOLF 25 allele.  Id., p. 6.  Applicant further teaches that
In most spinach lines that harbor two WOLF genes, one of said WOLF genes belongs to the alpha-type, and the other WOLF gene belongs to the beta-type. It was observed that this allelic variation in the WOLF locus is responsible for differences in resistance to pathogenic races of Peronospora farinosa f. sp. spinaciae. 

Spec. p. 8.
Applicant describes the instant sequences and how they relate to the claimed invention.  Id. pp. 10-11 & 18-24.  Applicant describes the resistance profile.  Id., p. 18.  
The claims read on various broad genera.  Claim 1 reads on the vast genus of all proteins encoded by an a allele that encodes a protein that is defined by two short and amino acid motifs requiring at least 95% sequence similarity to SIN5, the LRR domain of the alpha-Wolf 255 protein.  The full length of the alpha-WOLF 25 protein is oseina;1,161 amino acids.
Further, claim 1 and other claims recite the limitation “similarity” related to comparing biological sequences  The term more commonly used in claim language is 
Claim 2 reads on the genus of proteins encoded by sequence variants of the nucleotide sequence SEQ ID NO:2.  Nucleic acid variants of protein-coding sequences read on a vast genus of proteins.  It reads on all fragments since it only requires a small change to the sequence to insert a premature stop codon or new start codon.  A single nucleotide insertion or deletion would produce a vast genus of frame-shift mutants.

The art describes several recently identified genes providing resistance to Pfs races in spinach.  These include:  
The RPF11 gene conferring resistance to Pfs7-14 (Dijkstra, US Patent Publication No. 2015/0082483 A1, , claiming priority to 13 September 2013). 
The RPF12 gene which apparently confers resistance to Pfs1 -2 and 4-14 (Dijkstra, US Patent Application No. 2016/0177330 A1, claiming priority to 13 September 2013).
The RPF13 gene conferring resistance to Pfs7-14 (Dijkstra, WO2015/036378 A1 claiming priority to 13 September 2013); and The R6 gene conferring resistance to Pfs1 -6, 9, 11-14 (Den Braber, US Patent  Publication No. 2013/0230635 A1, claiming priority to 31 October 2011 ). 
Then, as Applicant is aware, there is the Kock et al. PCT publication, cited supra.
The art also describes that although resistance to Pfs races 1-2 in Spinacia species was initially thought to be controlled by a single dominant gene, it was later demonstrated to be controlled by two closely linked genes. Irish et al. (2008) Phytopath 90(8):894-900, p. 894; & Correll et al. (2011) Eur J Plant Pathol 129:193-205, p. 196, 1st col. Correll et al. also teaches that Pfs:7 was first identified in about 2000.  Correll et al., Table 3.  Therefore resistance to Pfs:7, for example, could not be tested before about 2000. In another 2008 publication, Irish et al. provides extensive resistance tables testing through Pfs10, which is described as a "new" race. Irish et al. (2007) Plant Dis 
Claim 1 reads on a vast genus of proteins.  It requires a protein that provides Pfs resistance.  However the claimed protein is only identified by 2 short motifs and then encompasses all proteins with at least 92% sequence identity to a domain within the full length protein.
It is been generally accepted in the art that LRR proteins are associated with plant immune response.  McHale et al. (2006) Genome Biol 7:212.  However, even in Arabidopsis, the function of all LRR proteins is not known.  Gou et al (2010) BMC Genomics (2010) 11:19.  See also Dodds et al. which teaches the precise sequence of an LRR protein is very important for its activity.  Dodds et al. (2006) Proc Natl Acad Sci USA 103(23):8888-93.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Here, with a vast genus claimed and a single species described, Applicant fails to provide adequate written description for the genus as broadly as claimed.  
Furthermore, many of the claims read on variants of nucleotide sequences and/or coding sequences.  For these, an extremely minor change from a percentage standpoint, can result in a vast change in the resultant protein.  A single nucleotide change can result in a premature stop codon producing a truncated protein.  Similarly, a very minor change can produce a frame shift which may produce a protein that bears very little similarity to the protein encoded by the alpha-WOLF R25 allele.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to the R25 allele and Applicant also fails to describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Although Applicant requires an LRR domain, and this is generically associated with disease resistance in plants, the claimed invention requires resistance to a specific pathogen with a specific pattern in a specific plant.  Applicant fails to provide any studies that describe what structural elements of the protein encoded by the R25 allele are necessary and/or sufficient for the claimed activity.  
Therefore Applicant has not demonstrated to one skilled in the art possession of the genus as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Additionally, several claims are rejected under 35 USC 112(b).


s 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the R15 allele, , does not reasonably provide enablement for the vast range of protein and nucleotide variants claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims and the claimed genera are set forth above in the rejection under the written description requirement.
Also above in the written description requirement rejection, the teachings of the prior art are discussed.  Aside from a reasonable prediction that Pfs resistance in spinach may involve an LRR protein, the prior art teaches nothing about the amino acid sequence of a protein providing Pfs resistance in spinach.
Applicant teaches WOLF alleles.  Spec. p. 5.  Included in these teachings are discussions of motifs and LRR domains.  Applicant, however, fails to provide any guidance regarding amino acid variants of the alpha-WOLF 25 protein and its variants.  
The art does not teach any amino acid variants of any of the proteins identified by SEQ ID NO: in, e.g. claim 1.  The protein art in general, however, teaches that minor changes to a polypeptide's sequence can abolish activity.  See also Dodds et al. which teaches the precise sequence of an LRR protein is very important for its activity.  Dodds et al. (2006) Proc Natl Acad Sci USA 103(23):8888-93.  
The prior art teachings of Kock et al., WO2018/060474 is also noted.
Furthermore, random mutagenesis to make polypeptide variants with a large number of variants is unpredictable.  Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of 
Claim 1 reads on a vast number of nucleotide sequences.
Applicant, however, provides no affirmative guidance as to which variant sequences in this universe of possible sequences will provide a functional polypeptide in the instant invention and which will not. 
Extensive guidance would be required to enable the invention as broadly as claimed – such guidance is not provided.
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous polypeptide variants comprising variants in the LRR domain of SEQ ID NO:10 with no guidance as to which ones could be used in the instant invention.  Additionally, some of the claims read on sequence variants of nucleotide sequences which encompass vast genera of fragments from premature stop codons and frame-shift mutants.
Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Myriad decision.  Under the Myriad decision, a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 133 S.Ct. 2107, 186 L.Ed.2d 124, 106 USPQ2d 1972 (2013).
Claim 1 reads on an allele.  Thus the claimed invention is directed to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not require that the allele is in a plant.  The resistance pattern is merely claimed as a property.
Claim 16 merely reads on two nucleic acid molecules.
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.  Claim 3, for example, merely reads on a property of this allele without requiring that tit is in a plant.
Claim 4 is included because the allele may have been identified in wild spinach.
Claims 5-6 et seq. are not included because they clearly require some form of S. oleracea, which does not occur in the wild.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Den Braber, US Patent  Publication No. 2013/0230635 A1. 
Claim 12  Reads on a spinach but requires no particular phenotype or genotype.  
The plant is produced by the method of claim 10, but claim 10 uses the open transitional phrase “comprising:” and thus can include additional steps including additional breeding steps.
Under the product-by-process analysis required by the MPEP, patentability of a product claim must be analyzed based on the characteristics of the product.  See MPEP § 2113(i).  Therefore claim 10 reads on any hybrid spinach plant.  Den Braber discloses such a plant and thus anticipates claim 10.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claim 12 is  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 8,742,206 B2 (Den Braber & Lindhout; the ‘688 Patent).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional double patenting rejection since instant claim 12 has not yet been patented.  
Claim 12 reads on a spinach plant without any distinguishing phenotype or genotype.  Therefore it encompasses the genus of all spinach plants.  The above patent has a claim that reads on a spinach plant.

Conclusion
12.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RUSSELL T BOGGS/Examiner, Art Unit 1663